Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Zhengyun Luo, Reg. No. 73499, on 09/03/2021, following an interview with Zhengyun on 09/01/2021.

The following claims have been amended:

1. (Currently Amended) An input method based on a touch-sensitive surface of a touchpad to display, comprising the steps of:
dividing the touch-sensitive surface into an interface control area and an input control area;
collecting sliding track information of a touching object on the touch-sensitive surface by a driver layer;
controlling a User Interface layer according to information collected by the interface control area and the input control area, and at the same time displaying the sliding operation on the touch-sensitive surface on the virtual interface in real time according to the information collected by the input control area;          acquiring a starting position and sliding position of [[a]] the touching object on the touch-sensitive surface in real time;          determining the starting point position falls within an inner edge region of the touch-sensitive surface and the sliding positions exceed the inner edge region and continue to slide inward the touch-sensitive surface;          controlling the display to display a window containing at least one icon, which is customized;
continuously acquiring the continuous sliding position information of the touching object in real time after the window containing the at least one icon is displayed; 
according to the continuously acquired continuous sliding position information of the touching object, positioning a selected location in the window in real time, and controlling the display to display a pointer or a selected content in the selected location; 
generating trigger event information according to the selected location when it is determined that the touching object leaves the touch-sensitive surface; and
after generating the event information that triggers an entity associated with a selected icon, generating information for closing the window;

wherein the cancellation area of the touch-sensitive surface is located at an edge of the touch-sensitive surface, and a width of the cancellation area is from 1% to 5% of a width or length of the touch-sensitive surface.

20. (Currently Amended) An electronic device, comprising:          a display unit configured to display a user interface object;          a touch-sensitive surface unit configured to detect contact from a touching object and being divided into an interface control area and an input control area; 
a driver layer configured to collect sliding track information of the touching object on the touch-sensitive surface, if the sliding track information shows that a sliding operation is from the interface control area to the input control area, control a User Interface layer according to information collected by the interface control area and the input control area, and at the same time display the sliding operation on the touch-sensitive surface on the virtual interface in real time according to the information collected by the input control area;           a processing unit coupled to the display unit and the touch-sensitive surface unit, wherein the processing unit is configured to acquire the continuous sliding position 
when it is determined that the starting point position falls within an inner edge region of the touch-sensitive surface and the sliding positions exceed the inner edge region and continue to slide inward the touch-sensitive surface, control the display unit to display a window containing at least one icon, which is customized; 
continuously acquire the continuous sliding position information on the touch-sensitive surface unit in real time; 
according to the continuously acquired continuous sliding position information, position a selected location in the window in real time and control the display unit to display a pointer or a selected content in the selected location, and generate trigger event information and perform a corresponding function according to the selected location when it is determined that the information that the touching object leaves the touch-sensitive surface is obtained by the touch-sensitive surface unit, and generate information for closing the window to a real-time display unit when it is determined that the touching object leaves the touch-sensitive surface unit, and the real-time display unit controls the closing of the window;
wherein after it is determined that the starting point position falls within the inner edge region of the touch-sensitive surface and the sliding positions exceed the inner edge region and continue to slide inward the touch-sensitive surface, the detection unit is further configured to generate information for closing the window when it is determined that the touching object is in a cancellation area of the touch-sensitive 
the cancellation area of the touch-sensitive surface unit is located at an edge of the touch-sensitive surface unit and a width of the cancellation area is 1% to 5% of a width or length of the touch-sensitive surface unit.

36. (Currently Amended) An input control method based on a haptic-visual technology, comprising the steps of:         determining a size of a touchpad and performing a coordinate definition on the touchpad;
dividing the touchpad into an interface control area and an input control area by using the coordinate definition, and further partitioning the input control area; wherein the interface control area is adjacent to the input control area; initializing the input control area and setting corresponding input control content;
collecting sliding track information by a driver layer and receiving moving information of a touching object on the touchpad, wherein the moving information of the touching object includes a starting point position falling within an inner edge region of the touchpad and sliding positions exceed the inner edge region and continue to slide inward the touch-sensitive surface;          if the sliding track information shows that a sliding operation is from the interface control area to the input control area, controlling a User Interface (UI) layer to display a 
continuously receiving the moving information of a touching object on the touchpad;
displaying on the virtual interface, in real time, the continuously received moving information of the touching object on the touchpad;  
controlling input content information or executing control information upon detecting that the touching object leaves the touchpad; and
generating information for closing the virtual interface when it is determined that the continuously received moving information is in a cancellation area of the touchpad when the touching object leaves the touchpad; and
wherein the cancellation area of the touchpad is located at an edge of the touchpad, and a width of the cancellation area is from 1% to 5% of a width or length of the touchpad.

42. (Currently Amended) An input control system based on a haptic-visual technology, comprising:          a touchpad partition and initialization circuit configured to partition and initialize a touchpad;
          a touchpad receiving circuit configured to receive moving information of a touching object on the touchpad, wherein the moving information of the touching object includes a starting point position falling within an inner edge region of the touchpad and 
a size determination and coordinate definition circuit configured to determine a size of the touchpad and perform a coordinate definition on the touchpad;
an area dividing circuit configured to divide the touchpad into an interface control area and an input control area by using the coordinate definition, wherein the interface control area is adjacent to the input control area; 
a setting and initialization circuit configured to initialize the input control area and set corresponding input control content；          a virtual interface display control circuit configured to control a User Interface (UI) layer to display a virtual interface, which is customized, according to the moving information received by the touchpad receiving circuit if the sliding track information shows that a sliding operation is from the interface control area to the input control area; and          a real-time display and control input circuit configured to display on the virtual interface, in real time, a continuously received moving information of the touching object on the touchpad received by the touchpad receiving circuit, and control input content information or executing control information upon detecting that the touching object leaves the touchpad and close the virtual interface when it is determined that the continuously received moving information is in a cancellation area of the touchpad when the touching object leaves the touchpad; and
wherein the cancellation area of the touchpad is located at an edge of the touchpad, and a width of the cancellation area is from 1% to 5% of a width or length of the touchpad.
The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 01/19/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 20, 36, and 42 when taken in the context of the claims as a whole.  Specifically, the combination wherein if the sliding track information shows that a sliding operation is from the interface control area to the input control area, controlling a User Interface layer being controlled to display a virtual interface according to information collected by the interface control area and the input control area, and at the same time displaying the sliding operation on the touch-sensitive surface on the virtual interface in real time according to the information collected by the input control area;           acquiring a starting position and sliding position of the touching object on the touch-sensitive surface in real time; determining the starting point position falls within an inner edge region of the touch-sensitive surface and the sliding positions exceed the inner edge region and continue to slide inward the touch-sensitive surface; controlling the display to display a window containing at least one icon; according to the continuously acquired continuous sliding position information of the touching object, positioning a selected location in the window in real time, and controlling the display to display a pointer or a selected content in the selected location; generating trigger event information according to the selected location when it is determined that the touching object leaves the touch-sensitive surface; and after generating the event information that triggers an entity 

At best the prior arts of record, specifically, specifically, Doan et al. (US 2016/0085438 A1) teaches: selecting a window with multi-finger touchpad gesture; a multi-finger touchpad gesture having a pattern, fingers moving concurrently within a threshold number of degrees a straight line for a threshold distance such as 2 centimeters or 10% of the width or height of touchpad causes the operating system to switch to window selection view; with the window selection view displayed, user can move his finger in any direction to change which thumbnail is highlighted without lifting fingers; the movement of the user’s fingers to switch to the window selection view and then switch to a selected window displayed in the window selection view is a single continuous gesture; the user selects one of the thumbnails by lifting his fingers away from the touchpad so that the touchpad no longer senses the fingers; lifting fingers from the touchpad serves as the selection of the highlighted thumbnail; selection of the thumbnail is also selection of the window that is represented by the thumbnail and the selected window becomes the current window (i.e., activating the program window); as shown in fig. 10, multi-finger 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 20, 36, and 42 as a whole.

Thus, claims 1-3, 6, 8-10, 12-23, 27-30, 32-36, 38-42, and 44-45 are allowed over the prior arts of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30am - 2:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.




/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143